Citation Nr: 1456028	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-23 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, including service in Vietnam.  He is in receipt of the Combat Infantryman Badge (CIB).  The Veteran died in January 2014, and the appellant is his surviving spouse.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the claims for further development in August 2013.  That development was completed, and the case has since been returned to the Board for appellate review.  Unfortunately, the Veteran died while the claims were in remand status.

The appellant filed an application for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits in January 2014.  In April 2014, the St. Paul, Minnesota, Pension Management Center granted entitlement to death pension benefits.  The letter also indicated a denial of dependency and indemnity compensation (DIC), and deferred a decision on the claim for accrued benefits.

In another April 2014 letter, the appellant was notified that the Veteran had an appeal pending at the time of his death.  In that letter, the RO essentially recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect substitution.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the virtual VA system reveals the April 2014 entitlement to death pension benefits letter, all other documents are either duplicative of the evidence in the electronic file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for a clarifying opinion. The February 2014 VA examiner provided a negative nexus opinion regarding both hearing loss and tinnitus; clarification, however, is required prior to adjudication of the claims.  

However, this exam was inadequate regarding hearing loss and tinnitus for the following reasons:  (1) there is no indication the examiner converted the induction audiogram findings from ASA to ISO units; (2) it appears that the examiner relied primarily on the lack of hearing loss and tinnitus during service in forming his opinion, yet it is not required that either be present during active military service; (3) the examiner did not address the Veteran's conceded in-service noise exposure; (4) the examiner did not sufficiently discuss whether any post-service noise exposure could have caused the Veteran's hearing loss or tinnitus; and (5) although the Veteran had a whisper test and no audiogram upon service discharge in October 1969, the examiner relied upon an absence of a significant shift from his entrance audiogram to his separation audiogram in forming his clarifying opinion regarding hearing loss. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum to the February 2014 VA audiological examination by the same VA examiner or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum; it should be confirmed that such records were available for review.  A thorough explanation must be provided for all opinions.  

First, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused by military service.  The examiner must address the following:  (1) the service entrance audiogram after conversion from ASA to ISO-ANSI units; (2) the service treatment records, including the whisper test at service discharge; (3) conceded in-service combat noise exposure, such as firing a rifle, exposure to machineguns and mortars, and an instance of close range tank fire; and (4) the disparity in hearing acuity between the right and left ears.  For purposes of this examination only, the examiner must presume that the Veteran experienced diminished hearing after service, and it progressively worsened in the 2000s.

Second, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by military service.  The examiner must address the following:  (1) the service treatment records, including the whisper test at service discharge; (2) conceded in-service combat noise exposure, such as firing a rifle, exposure to machineguns and mortars, and an instance of close range tank fire; and (3) the Veteran's lay statements of record, to include testimony that the tinnitus is both constant and intermittent and recurrent and either began in 1968 or 1970.  

The Veteran was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



